FILED

February 27, 2018
TN COURT OF
WORKERS’ COMPENSATION
CLAIMS

Time 9:36 AM

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT CHATTANOOGA
Johnny Louis Reece, ) Docket No.: 2015-01-0318
Employee, )
Vv. ) State File No.: 77786-2015
)
Jeffrey Darrell Moffitt, d/b/a Moffitt ) Judge Thomas Wyatt
Logging, )
Employer. )

 

COMPENSATION HEARING ORDER
DISMISSING CLAIM UPON SUMMARY JUDGMENT

 

This matter came before the Court on February 26, 2018, for a hearing on a
Motion to Dismiss filed by Jeffrey Darrell Moffitt, d/b/a Moffitt Logging (“Moffitt”).'
The issue before the Court is whether Moffitt’s discharge in bankruptcy entitles it to
summary judgment dismissing Mr. Reece’s claim. For the reasons set forth below, the
Court holds Moffitt is entitled to summary judgment. Thus, Mr. Reese’s claim is
dismissed.

History of the Claim

Mr. Reese sustained serious injuries on October 28, 2014, when a falling tree
struck him in the course and scope of his work duties for Moffitt. This claim arises from
serious injuries Mr. Reese suffered on October 28, 2014, when struck by a falling tree
while performing duties in the course and scope of his employment by Moffitt. The
Court previously awarded Mr. Reese temporary disability and medical benefits following
an in-person Expedited Hearing in which Moffitt did not participate. Moffitt later
obtained representation by counsel, who filed a motion seeking summary judgment on
the ground that Moffitt is an agricultural employer exempt by state law from workers’
compensation coverage. The Court denied the motion.

 

1 The Court treated the Motion to Dismiss as a Motion for Summary Judgment because of Moffitt’s
reliance on a non-procedural filing—an Order of Discharge issued by the United States Bankruptcy Court
for the Eastern District of Tennessee—in support of its motion.

l
On June 9, 2017, Moffitt filed for bankruptcy protection listing Mr. Reece as a
creditor. Upon Moffitt’s presentment of a copy of its Petition for Chapter 7 Bankruptcy,
the Court stayed proceedings under 11 United States Code section 362(a) (2016).

Moffitt sought dismissal of Mr. Reece’s claim following the conclusion of the
bankruptcy proceeding. In support, Moffitt presented a copy of a December 14, 2017
Order of Discharge entered by the Bankruptcy Court for the Eastern District of
Tennessee. After this Court entered an order that it considered Moffitt’s motion one for
summary judgment, Moffitt complied with the order by filing an affidavit and Statement
of Undisputed Facts in support of dismissal. Mr. Reece did not respond to nor controvert
the assertion in Moffitt’s Statement of Undisputed Facts that it listed him as a creditor in
its bankruptcy petition for any workers’ compensation obligations that might have arisen
due to Mr. Reece’s October 28, 2014 injury. Further, Mr. Reece did not respond to nor
controvert the assertion in the Statement of Undisputed Facts that the Bankruptcy Court’s
order discharged Moffitt’s liability for any workers’ compensation benefits it might
otherwise owe him.’

Findings of Fact and Conclusions of Law

In addressing Moffitt’s summary judgment motion, the Court follows the legal
standard set forth in Payne v. D & D Elec., No. E2016-01177-SC-R3-WC, 2017 Tenn.
LEXIS 215, at *7-8 (Tenn. Workers’ Comp. Panel Apr. 18, 2017)(internal citations
omitted), which held:

A party who moves for summary judgment, but who does not bear the
burden of proof at trial, may satisfy its burden of production under Rule
56 either by “affirmatively negating an essential element of the
nonmoving party’s claim” or by showing “that the nonmoving party’s
evidence at the summary judgment stage is insufficient to establish the
nonmoving party’s claim or defense.”

Here, Moffitt contends that its discharge in bankruptcy against any workers’
compensation obligation it may owe Mr. Reece affirmatively negates an essential element
of Mr. Reece’s claim—Moffitt’s legal liability to Mr. Reece free of a discharge in
bankruptcy. In support of summary judgment, Moffitt cites 11 U.S.C. sections 524(a)(1),
and (2), which provide that a bankruptcy discharge operates both as a permanent
injunction against the continuation of an action on a discharged debt and to void any
judgment entered by a court on a discharged debt.

 

> The Court recognizes that the assertion may constitute a statement of law and, as such, is inappropriate
for inclusion in a statement of undisputed facts under Rule 56.03. In any event, Mr. Reece did not
controvert the statement.
In Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 236, 265 (Tenn.
2015)(internal citations omitted), a majority of the Supreme Court held that, when a
movant files a statement of undisputed facts in support of a motion for summary
judgment,

[A]ny party opposing summary judgment party must file a response to
each fact set forth by the [movant] in the manner provided in Tennessee
Rule 56.03[.] [T]he nonmoving party “may not rest upon the mere
allegations or denials of [its] pleading,” but must respond, and by
affidavits or one of the other means provided in Tennessee Rule 56, “set
forth specific facts” at the summary judgment stage “showing that there
is a genuine issue for trial.” Tenn. R. Civ. P. 56.06. The nonmoving
party “must do more than simply show that there is some metaphysical
doubt as to the material facts.” The nonmoving party must demonstrate
the existence of specific facts in the record which could lead a rational
trier of fact to find in favor of the nonmoving party[.]

Here, Mr. Reece did not dispute nor controvert that Moffitt received a discharge in
bankruptcy of any workers’ compensation obligation it may have owed him. Thus, the
Court holds summary judgment is appropriate, and Mr. Reece’s claim is dismissed with
prejudice in compliance with the permanent protection from legal action on a discharged
debt afforded Moffitt by federal law. The Court taxes the $150.00 filing fee to Moffitt
under Tennessee Compilation Rules and Regulations Rule 0800-02-21-.07, with payment
due within five days of the entry of this order. In addition, Moffitt shall prepare and
submit the SD-1 within ten days of the date of judgment.

IT ISSO ORDERED.

ENTERED this the 27" day of February, 2018.

J udge Thomas Wyatt
Court of Workers’ Compensation Claims
Appendix

Technical Record: The Court considered the following filings in making its

decision:

wr wn

Party-Employers

iS NO ie? Ea

Petition for Benefit Determination
Dispute Certification Notice
Order Staying Further Proceedings on Claim Pending Bankruptcy
Employee’s Motion to Join Additional Party-Employers
Employer’s Response in Opposition to Employee’s Motion to Join Additional

Order Striking Motion to Join Additional Party-Employers
Employer’s Motion to Dismiss
Order Setting Procedures on Dispositive Motion
. Employer’s Statement of Undisputed Facts

0. Affidavit of Daniel Rader

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this Order was sent to the following
recipients by the following methods of service on this the 27th day of February, 2018.

 

 

 

 

 

 

 

 

 

 

Name Certified | Via Via _ | Service sent to:
Mail Fax | Email

Robert Jeffrey Robert. jeffrey@wolfordlawchatta
Wolford, Attorney X =| nooga.com
Danny Rader, X | Danny@moorerader.com
Attorney

D) nd

LAWN AA A Wwin—

 

Penny Shrum,Clerk of Court

Court of Workers’ Compensation Claims
WC.CourtClerk@tn.gov

 

i fueaussba)?